DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 claims the same range as claim 1 and thus does not further define the range (i.e. it is repetitive).  Or in the alternative, it is unclear which “mantle thickness” claim 1 is referring to?  That is, is claim 1 referring to “outer mantle thickness”, the “inner mantle thickness”, or the combined mantle thickness.  The Examiner assumes because it immediately follows the description of the “outer mantle thickness”, it is referring back to that; and thus claim 2 is redundant.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim
et al. (herein “Kim”; US Pub. No. 2013/0165262 A1) in view of Dewanjee (US Pub. No.
2002/0039935 A1)
Regarding claim 4, Kim discloses a golf ball comprising: an inner core; an outer
core disposed over the inner core (Fig. 2, items 2 and 3); a mantle layer disposed over the
outer core (Fig. 2, item 4), the mantle layer comprising a first ionomer in an amount ranging from 25 to 60 weight percent of the mantle layer (pars. [0067] and [0161]; noting 0 to
98% makes obvious the claimed range; emphasis added) and a methyl methacrylate, butadiene, styrene (MBS) in an amount ranging from 5 to 15 weight percent of the mantle layer (pars. [0040] and [0045] and [0161]; noting 2 to 100% make obvious the claimed range); and a cover layer disposed over the mantle layer (Fig. 2, item 5). It is noted that Kim ‘262 does not specifically disclose a second ionomer in an amount ranging from 25 to 60 weight percent of the mantle layer, a third ionomer in an amount ranging from 5 to 20 weight percent of the mantle layer. However, Kim ‘262 specifically discloses the ability to use ionomers (par. [0067]) and blends of ionomers (par. [0072]) in order to manipulate the properties of the layer (pars. [0009] and [0068]-[0072]). In addition, Dewanjee discloses an intermediate layer (Fig. 1, item 14) wherein the mantle layer comprising a first ionomer in an amount ranging from 25 to 60 weight percent of the mantle layer (par. [0053]; noting Surlyn 8150 at 45%), a second ionomer in an amount ranging from 25 to 60 weight percent of the mantle layer (par. [0053]; noting Surlyn 9150 at 45%), a third ionomer in an amount ranging from 5 to 20 weight percent of the mantle layer (par. [0053]; noting Surlyn 6350 at 10%). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kim ‘262 to use a blend of ionomers in conjunction with the impact modifier as taught and suggested by Dewanjee because doing so would be use of a known technique (using a blend of ionomers of Surlyn 8150, 9150, and 6350 for an intermediate layer) in improve a similar product (a golf ball having a blend of ionomers with an impact modifier at the intermediate layer) in the same way (using a blend of ionomers of Surlyn 8150, 9150, and 6350 in conjunction with the impact modifier for an intermediate layer, the blend proven as an intermediate layer having properties desirable for the intermediate layer).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,603,551 B2 in view of Kim ‘262 (as cited above). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the current claim is actually broader. That is, the ‘551 claim 1 requires an inner core, an outer core, a mantle and a cover; wherein the mantle, outer core, and inner core have a COR of 0.80 and a compression of 50 to 80. In contrast the current claim 4 uses the transitional phrase “comprising” with regards to the outer mantle layer (noting it is open ended) and does not require COR and compression values. Claim 1 uses the same “consisting essentially of” with regards to the outer mantle layer, but also does not require the COR and compression values.  As such, claims 1 and 4 of the current claims are broader and thus claim 1 of the ‘551 patent anticipates claims 1-4 of the current patent.  With regards to claim 3, Kim makes obvious the claimed cover thickness of 0.025 to 0.045 inches (par. [0179]).

Allowable Subject Matter
Claims 1 and 3 would be allowable with the filing of a terminal disclaimer in conjunction with US Pat. Not. 10,603,551 B2.  Claim 2 would also be allowable if 112(b) issues were fixed.  The allowability is based on the fact that claim 1 claims uses the transitional phrase “consisting essentially of” that occupies a middle ground between closed claims and fully open claims (i.e. “the mantle layer consisting essentially of”).   This is in contrast to claim 4 that uses the open ended phrase “comprising” (i.e. “the mantle layer comprising”). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
5/23/22
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711